DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
Response to Amendment
The Amendment filed 03/11/2021 has been entered.  Claims 1-17 and 19-20 remain pending in the application.  Claims 10-17 and 19-20 have been withdrawn.  Claim 18 has been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Final Rejection mailed 01/15/2021.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyashita et al. (US 20200062978 A1).
Regarding claims 1 and 8-9, Miyashita teaches a production method for a three-dimensional shaped article (a method of forming a component; paragraph [0002]).  Miyashita teaches that the three-dimensional shaped article producing composition of the invention, it is preferred that the particles are metal particles constituted by a metal material (metal; paragraph [0010]).  Miyashita teaches that the entity portion forming composition 2B′ may be in the form of, for example, a paste (paste; paragraph [0088]).  Miyashita teaches that “an upper surface (in more detail, a portion to which the composition 2′ is applied) of the stage M41 becomes a flat plane (liquid receiving face) M410” (which reads upon “bed”, as recited in the instant claim; paragraph [0261]).  Miyashita teaches that “in the above-mentioned embodiments, a case where a layer is directly formed in the surface of the stage is representatively described, however, for example, a shaping plate is placed on the stage, and a three-dimensional shaped article may be produced by staking layers on the shaping plate” (which reads upon “a substrate that is supported by a bed”, as recited in the instant claim; paragraph [0288]; the shaping plate reads on the substrate while stage M41 reads on the bed).  
Miyashita teaches that the entity portion forming composition 2B′ may be ejected in the form of a continuous body (applying a metal-powder paste to a surface of a substrate; paragraph [0091]).  Miyashita teaches using a three-dimensional shaped article producing 
Miyashita teaches that the method for removing the solvent, for example, heating of the layer 1, irradiation of the layer 1 with an infrared ray (driving off, after the spreading, the flowable additive with a heat source using thermal energy to thereby form a layer of the metal powder having a uniform thickness, as in claim 1, wherein the thermal energy is provided by an infrared light source as in claims 8-9; paragraph [0103]).  Miyashita teaches that in the joining step, the layer 1 is irradiated (scanned) with a laser (as in claims 1 and 8) beam (fusing the metal powder to the substrate with a fusion mechanism to thereby form the metallic component through additive manufacturing; paragraph [0108]).  Miyashita teaches that “the composition supply unit (ejection unit) M3 can move along a guide M5 independently in each of the X direction and the Y direction in FIG. 12” (which reads upon “wherein at guide M5 reads on the head; FIG. 12 shows two spreaders and the laser driven by guide M5).  
Regarding claim 2, Miyashita teaches the method of claim 1 as stated above.  Miyashita teaches that the composition supply unit (ejection unit) M3 is configured to move according to the command from the drive control unit M22 and eject the composition 2′ at a desired site on the stage M41 in a predetermined pattern (paragraph [0264]).  
Regarding claim 4, Miyashita teaches the method of claim 1 as stated above.  FIG. 11 shows the first joining step immediately after the solvent removing step.  

Claim Rejections - 35 USC § 103
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 20200062978 A1), as applied to claim 1 above, and further in view of Grohowski et al. (US 20120065739 A1).
Regarding claims 3 and 6, Miyashita teaches the method of claim 1 as stated above.  

Grohowski is similarly concerned with making products from metal powders (abstract).  Grohowski teaches that the specification of the metal powder should be selected to ensure the article performs predictably during processing (paragraph [0046]).  Grohowski teaches that particles having an irregular (non-uniform, as in claim 3), angular (as in claim 6), or ligamental nature will deform around or into one another during processing, resulting in better green strength (paragraph [0046]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the metal powders of Miyashita to with an irregular (non-uniform, as in claim 3), angular (as in claim 6) shaped powder, as taught by Grohowski to improve green strength.

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyashita et al. (US 20200062978 A1) as applied to claim 1 above, and further in view of Connor et al. (US 20170327701 A1).
Regarding claim 5, Miyashita teaches the method of claim 1 as stated above.  Miyashita teaches “specific examples of the binder, for example, an acrylic resin, an epoxy resin, a silicone resin, polyvinyl alcohol, PLA (polylactic acid), PA (polyamide), PPS (polyphenylene sulfide), etc. are exemplified” (paragraph [0182]).  

Connor is similarly concerned with additive manufacturing is deposition of plastic or metal in a layer-by-layer fashion to produce parts on demand (paragraph [0002]).  Connor teaches depositing a metal paste to form a wet film on a metal or ceramic substrate (applying a metal-powder paste to a surface of a substrate; paragraph [0051]).  Connor teaches that the metal paste for use in the layerwise growth of metal structures, comprises a vehicle comprising at least a solvent and a polymeric binder (flowable additive) and metal scaffold particles comprising particles of a structural metal (the metal-powder paste being a mixture including a metal powder and a flowable additive; paragraphs [0014]-[0016]).  Connor teaches that the vehicle comprises at least one binder selected from the group consisting of poly(ethyelene oxide); ethyl cellulose; methyl cellulose; agar, etc., (paragraph [0021]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the binder of Miyashita with agar, as taught by Connor because agar is a safe, inexpensive and readily available material.  It is prima facie obvious to substitute equivalents known for the same purpose.  MPEP § 2144.06 II.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  
Regarding claim 7, Miyashita teaches the method of claim 1 as stated above.  Miyashita is silent regarding how the metal particles are produced, i.e., wherein the metal powder is produced using water atomization.  Regarding the subject limitation, in order to carry out the invention of Miyashita, it would have been necessary and obvious to look to the prior art for exemplary methods of producing metal particles used in additive manufacturing.  Connor provides this teaching.  Connor is similarly concerned with additive manufacturing is deposition of plastic or metal in a layer-by-layer fashion to produce parts on demand (paragraph [0002]).  Connor teaches depositing a metal paste to form a wet film on a metal or ceramic substrate (applying a metal-powder paste to a surface of a substrate; paragraph [0051]).  Connor teaches that the metal paste for use in the layerwise growth of metal structures, comprises a vehicle comprising at least a solvent and a polymeric binder (flowable additive) and metal scaffold particles comprising particles of a structural metal (the metal-powder paste being a mixture including a metal powder and a flowable additive; paragraphs [0014]-[0016]).  Connor teaches that iron and iron-containing alloys that are suitable as materials for the metal scaffold and metal infiltrant materials can be produced industrially by any number of techniques, such as but not limited to the following techniques: liquid phase chemical precipitation, gas phase precipitation, flame spray pyrolysis, inert gas atomization, water atomization, plasma atomization, and mechanical attrition (paragraph [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add water atomization to the method of Miyashita to produce the metal particles, as taught by Connor because water atomization is a well-known .  

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.  Applicant argues that neither Connor et al. nor Miyashita et al. teaches a method in which "at least two of the spreader, the heat source, and the laser are driven by one head that is configured to translate relative to the bed" as required by currently amended claim 1 (remarks, page 6).  Applicant argues that instead, both references teach operations wherein an extrusion nozzle or an ejector (allegedly corresponding to the spreader), a heated build surface or a heated convective flow or light based heating or inductive heating or an infrared ray (allegedly corresponding to the heat source), and a sintering device or a laser (allegedly corresponding to the laser) are separately located and driven, i.e., not driven by one head (remarks, page 6).  This is not found convincing because FIG. 12 of Miyashita shows two spreaders and the laser all driven by guide M5, not separately, as argued by Applicant.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733